                                                                                   Case 2:21-mj-00136-DJA Document 9
                                                                                                                   8 Filed 07/21/21
                                                                                                                           07/20/21 Page 1 of 2




                                                                         RYAN ALEXANDER
                                                                     1
                                                                         Nevada Bar No. 10845
                                                                     2   RYAN ALEXANDER, CHTD.
                                                                         3017 West Charleston Blvd., Ste. 10
                                                                     3   Las Vegas, NV 89102
                                                                         Phone: (702) 868-3311
                                                                     4
                                                                         Fax: (702) 822-1133
                                                                     5   Attorney for Defendant
                                                                                                       UNITED STATES DISTRICT COURT
                                                                     6                                       DISTRICT OF NEVADA
                                                                     7
3017 WEST CHARLESTON BOULEVARD SUITE 10, LAS VEGAS, N EVADA 89102




                                                                     8        UNITED STATES OF AMERICA,                           Case No.: 2:21-mj-00136-DJA
                                                                                                                                  Hon. Daniel J. Albregts
                                                                     9                           Plaintiff,
                                                                              v.                                                  ORDER
                                                                                                                                  STIPULATION AND ORDER TO
                                                                    10
                                                                              JOSE GODOY ESCOBAR ECHEVERIA;                       CONTINUE TRIAL – FIRST REQUEST
                                                                    11
                    RYAN ALEXANDER, CHTD.




                                                                                                Defendant.                        Hearing Date: July 21, 2020
                                                                    12                                                            Hearing Time: 9:00 a.m.
                                                                    13
                                                                                   Defendant JOSE GODOY ESCOBAR ECHEVERIA and Plaintiff UNITED STATES OF
                                                                    14
                                                                         AMERICA, Nevada, by and through their respective undersigned counsel, hereby submit this
                                                                    15
                                                                         Stipulation and Order to continue the Bench Trial in this matter. This is at the request of the Defendant,
                                                                    16
                                                                         and is the first continuance of the Bench Trial setting. Plaintiff’s counsel provided Defendant’s counsel
                                                                    17
                                                                         with a copy of video evidence that Plaintiff intends to use at Trial; however, Defendant and his counsel
                                                                    18
                                                                         have been unable to access or view it. Defendant requests additional time obtain a copy of the video at
                                                                    19
                                                                         issue in a format that permits Defendant and his counsel to view it. Accordingly, the parties agree to
                                                                    20
                                                                         continue the Bench Trial for thirty (30) days.
                                                                    21
                                                                         It is so stipulated.
                                                                    22
                                                                              Dated July 20, 2021.
                                                                    23
                                                                          U.S. ATTORNEY’S OFFICE                                 RYAN ALEXANDER, CHTD.
                                                                    24
                                                                          /s/Rachel Kent                                         /s/Ryan Alexander
                                                                    25    _________________________________                      __________________________
                                                                          RACHEL KENT, ESQ.                                      RYAN ALEXANDER
                                                                    26
                                                                          Special United States Attorney                         Nevada Bar No. 10845
                                                                    27    Attorney for Plaintiff                                 Attorney for Defendant

                                                                    28




                                                                                                                             1
                                                                                 Case 2:21-mj-00136-DJA Document 9
                                                                                                                 8 Filed 07/21/21
                                                                                                                         07/20/21 Page 2 of 2




                                                                                                                                                           USA v. Echeveria
                                                                     1
                                                                                                                                                        #2:21-mj-00136-DJA
                                                                     2                                                  ORDER
                                                                     3          UPON STIPULATION OF THE PARTIES as set forth above, and good cause appearing, the
                                                                     4
                                                                         Court hereby sets the following date for continued Bench Trial in this matter to _________________ of
                                                                     5   August 25, 2021, at 9:00 a.m. in Courtroom 3A.
                                                                         ___________________________, 2021.
                                                                     6
                                                                     7                                  20th             July
3017 WEST CHARLESTON BOULEVARD SUITE 10, LAS VEGAS, N EVADA 89102




                                                                                IT IS SO ORDERED this _______ day of __________________, 2021.
                                                                     8
                                                                     9
                                                                    10                                                   ____________________________________
                                                                                                                   DANIELDISTRICT  COURT
                                                                                                                          J. ALBREGTS,    JUDGE
                                                                                                                                        U.S. Magistrate Judge
                                                                    11
                    RYAN ALEXANDER, CHTD.




                                                                    12
                                                                    13
                                                                    14
                                                                    15
                                                                    16
                                                                    17
                                                                    18
                                                                    19
                                                                    20
                                                                    21
                                                                    22
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28




                                                                                                                           2
